Exhibit WHX Corporation Reports Financial Results for the Fourth Quarter and Year End 2008, and Analyst Call on 4/6 at 8:30 am ET WHITE PLAINS, N.Y. April 2, 2009 WHX Corporation (NASDAQ(CM): WXCO); ("WHX" or the "Company") today reported financial results for the fourth quarter and year ended December 31, 2008. The Company also announced that it will hold an earnings call on Monday, April 6, 2009 at 8:30 am Eastern Time. “For WHX Corporation, 2008 was a year of challenge, transition, transformation and achievement,” said Glen Kassan, Vice Chairman of the Board and Chief Executive Officer of WHX. “Despite a downturn in the economic environment, especially in the fourth quarter, the WHX group of companies achieved growth and increased profitability on many fronts. These gains were due to several factors.Ongoing implementation and expansion of the WHX Business System across the Company resulted in improved productivity, expanded profit margins and enhanced cash generation. We also aggressively managed material costs and customer pricing, enabling WHX to better cope with volatile raw materials costs. Additionally, our strategic focus on key existing markets as well as potential new markets enabled WHX to take market share from several competitors.” Kassan added: “The completion of our $156.5 million rights offering in September 2008 and the March 2009 amendments to the credit facilities of both Handy & Harman and Bairnco have materially strengthened our balance sheet and provided anticipated longer term liquidity. Additionally, we were able to list our stock on the NASDAQ Capital Markets in December 2008 which over time should increase both market recognition and liquidity in our stock. ” Financial Highlights: Fourth Quarter Results WHX reported a net loss of $5.6 million on net sales of $146.4 million in the fourth quarter of 2008, compared with a net loss of $2.6 million on net sales of $160.8 million for the fourth quarter of 2007.Basic and diluted net loss per common share was $0.46 for the fourth quarter of 2008, compared with a net loss of $2.60 in the same period of 2007. The net loss in 2008 included non-cash asset impairment charges of $8.3 million offset by a non-cash gain from a benefit plan curtailment of $3.9 million. In 2007, the Company recorded a charge of $2.2 million for environmental remediation offset by a $0.8 million gain from insurance proceeds.Interest expense for the fourth quarter of 2008 was $4.6 million lower than in the same quarter of 2007 due to debt repayment from the proceeds of the rights offering in September. The Company generated Adjusted EBITDA of $6.4 million for the fourth quarter of 2008, as compared to $8.6 million for the same period in 2007.The decline in fourth quarter Adjusted EBITDA was principally due to lower sales and operating income from our businesses that provide (a) electroplating services principally to the automotive industry and (b) corrosion resistant coated steel products used in construction, appliance, container, automotive and industrial markets. Adjusted EBITDA excludes certain non-recurring and non-cash items. See “Note Regarding Use of Non-GAAP Financial Measurements” below for the definition of Adjusted EBITDA. Revenue for the fourth quarter of 2008 was $146.4 million, a decrease of $14.4 million, or 9% from $160.8 million for 2007 amid the general slow-down in the U.S. and world economies, especiallyweakness in the U.S. housing and automotive markets. 1 2008 Results WHX reported net income of $3.0 million, on net sales of $725.8 million for the year ended December 31, 2008, compared with a net loss of $20.8 million on net sales of $637.9 million in 2007.Basic and diluted net income per common share was $0.75 for 2008, compared with a net loss of $20.77 in 2007.Although the Company realized taxable income in 2008, WHX’s federal tax net operating loss carry forwards sheltered us from federal income tax except for a minimal amount of alternative minimum tax.As of December 31, 2008, WHX’s federal tax net operating loss carry forwards were in excess of $190 million. The Company realized significant non-recurring items in 2008 and 2007.2008 results include non-cash asset impairment charges of $8.3 million and non-recurring executive severance of $1.3 million, offset by a non-cash benefit plan curtailment gain of $3.9 million and proceeds from insurance claims of $3.4 million. During 2007, the Company incurred purchase accounting charges of $7.4 million relating to the acquisition of Bairnco Corporation, recorded legacy environmental expense of $4.7 million, offset by $6.5 million of net insurance proceeds received from a 2002 fire loss claim. The Company’s Adjusted EBITDA of $56.0 million in 2008 increased by $14.7 million from 2007. 2008 net sales were $725.8 million, an increase of $88.0 million, or 13.8%, from 2007’s $637.9 million of net sales. Bairnco’s net sales increased by $62.3 million principally due to 2007 reflecting 37 weeks of activity (for the post-acquisition period from April 13 through December 31, 2007), and2008 reflecting 52 weeks of activity. For 2008, gross profit increased 33.3% to $176.7 million from $132.5 million in 2007.
